Citation Nr: 0828440	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-
connected non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In June 2008, the veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The Board notes that the veteran had originally filed a 
timely appeal with regard to a claim for an initial rating in 
excess of 10 percent for service-connected tinnitus.  
However, he did not perfect the appeal on this issue, and it 
is not before the Board at this time.  Nevertheless, the 
Board observes that, at his hearing, the veteran raised a 
claim for service connection for a sleep disorder, secondary 
to his service-connected tinnitus.  This claim has not been 
adjudicated by the RO; thus, the Board REFERS the claim of a 
sleep disorder, secondary to service-connected tinnitus, to 
the RO for appropriate action.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. Service-connected non-Hodgkin's lymphoma is currently in 
remission with no signs of recurrence.





CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected non-Hodgkin's lymphoma have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.117, Diagnostic 
Code 7715.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was removed from the regulation by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to no longer state 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim (the 
fourth element of notice as required under Pelegrini) 
effective May 30, 2008).  Thus, any defect of notice related 
to this element is harmless.  However, although this notice 
is no longer required, the Board notes that the veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  April 2006 and 
September 2006 letters advised him to provide any relevant 
evidence in his possession. 

VCAA notice must also be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the Board notes that initial 
rating claims are generally considered to be "downstream" 
issues from the original grant of benefits.  VA's General 
Counsel issued an advisory opinion holding that separate 
notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 

Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the veteran was provided with a 
VCAA notification letter in April 2006, prior to the initial 
unfavorable rating decision issued in August 2006.  An 
additional VCAA letter was sent in September 2006.   

In reviewing the claims file, the Board observes that the 
VCAA notice issued in April 2006 was fully compliant with the 
VCAA by informing the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Further, a June 2006 letter advised the veteran of how to 
substantiate a disability rating and effective date for 
service-connected disabilities.   

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and affording him 
with a VA examination.  The veteran's service treatment 
records, private medical records, and the report of a July 
2006 VA examination were reviewed by both the RO and the 
Board in connection with adjudication of his claims.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.




II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's service-connected non-Hodgkin's 
lymphoma.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected non-Hodgkin's lymphoma.

The veteran's service-connected non-Hodgkin's lymphoma has 
been assigned an initial noncompensable rating pursuant to 
38 C.F.R. § 4.117, Diagnostic Code 7115 (2007).  The veteran 
contends that, although his lymphoma is in remission, the 
disease is considered incurable and thus, warrants a 
compensable rating.  The Board notes that the veteran does 
not contend that he is experiencing a recurrence of symptoms 
or treatment. 

Non-Hodgkin's lymphoma with active disease or during a 
treatment phase warrants a 100 percent evaluation.  The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by VA examination.  If there has been no local 
recurrence or metastasis, then a rating shall be based on 
residuals.  Id. 

The veteran was diagnosed with non-Hodgkin's lymphoma in 
December 1999.  He underwent treatment that was a combination 
of standard chemotherapy and participation in a clinical drug 
trial.  His treatment ended in the year 2000, and he is 
followed regularly by his physician for signs of recurrence.  
The last follow-up record in the claims folder is dated in 
February 2006 and reflects that the veteran was still cancer 
free.  

Further, there is no objective evidence that the veteran 
suffers residuals of the disease or its treatment, except for 
the tinnitus for which service connection is already in 
effect.  Private treatment records indicate that the veteran 
was doing well and was able to work at his usual occupation.  
The physician reported that the veteran had had no unusual 
difficulties and no recurrent fevers, night sweats, changes 
in appetite, weight loss, infections, bleeding, rashes, or 
itching.   
The Board acknowledges the veteran's argument that non-
Hodgkin's lymphoma is incurable and will likely recur, but 
absent evidence of recurrence or any residual physical 
effects at this time, an initial compensable rating is not 
warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
compensable rating for service-connected non-Hodgkin's 
lymphoma.  Therefore, his claim must be denied.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board appreciate the 
veteran's concerns that he is unable to obtain health 
insurance due to his history of non-Hodgkin's lymphoma, but 
VA regulations do not provide for disability compensation for 
complications of a disability that do not stem from the 
impact of impairment of physical or mental functioning on 
work and daily activities.  In this case, there is no 
objective evidence that the veteran's service-connected non-
Hodgkin's lymphoma presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the veteran's service-
connected disability does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

ORDER

An initial compensable rating for service-connected non-
Hodgkin's lymphoma is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


